DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite several different terms in claim 1 “a portable communication device” in line 1, “a battery powered portable wireless communication device” in line 3, “the wireless communication device” in lines 3-4; and “the wireless device” in line 13 which are not clear if they are the same or different device.
It is suggested to correct the terms to make it clear and prevent lacking of antecedent basis in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5,001,776) in view of Leifso et al. (US 6,870,425).
Regarding claim 1, Clark (figures 1 and 2) disclose a system for power dissipation reduction in a portable communication device (100), the system comprising: a battery powered portable wireless communication device, the wireless communication device comprising: a battery configured to supply power for the wireless communication device (column 1, lines 7-13); a wireless receiver (see figure 1) configured to receive a wireless signal (signal to detector 126), wherein the wireless signal has a desired signal and an interferer signal (wireless received signal 127 including desired signal and interferer signal; column 2, line 66 -column 3, line 6), the wireless receiver having a plurality of circuits that includes circuits in a receiver signal path (column 2, line 34 – column 3, line 23), the plurality of circuits designed to operate under a worst-case operating condition where the corresponding power drain from the battery is a maximum (see Table 1, line 2 where Desired Signal Quality is Low, Received Signal Strength is High and Operating Mode is High Current; and figure 2, steps 200, 202, 208 and 210), thereby consuming maximum power from the battery (High Current Mode) (column 5, lines 19-37); and a monitoring circuit (detector 126) associated with the wireless device configured to monitor the signal strength of the interferer signal (wireless received signal 127 including desired signal and interferer signal), wherein a power dissipation control circuit (130) in the wireless receiver causes an adjustment in one or more of the circuits (RF amplifier 108; column 5, lines 28-33) in the receiver signal path as the monitored signal strength of the interferer signal varies (Step 202 with Low Received Signal including low interferer signal) during operation when the operating condition is better than the worst-case operating condition (figure 2, Steps 200, 202, 204 and 206; in Step 202 when Received Signal including interference signal is Low which is better than the worst-case when the interference signal is High), enabling a power dissipation reduction in the wireless receiver (Step 206, Low Current Mode), providing a corresponding reduction in a power consumption from the battery of the wireless communication device (column 4, line 67 – column 5, line 18). Clark discloses the power dissipation control circuit adjusts gain (amplifying factor, current drain) of the one or more circuit (RF amplifier 108) but does not explicitly disclose causing a bias current to be dynamically adjusted. However, Leifso et al. (figure 4) disclose adjusting a gain of the one or more circuit (an amplifier) by adjusting bias current (column 6, line 26 – column 8, line 15). Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention was made to adapt the teaching of adjusting the bias current of the one or more circuit of Leifso et al. to the system of Clark as a system design preference for serving the same function as to dynamically adjust the current drain of the one or more circuit in the receiver for reducing battery power consumption.
Regarding claim 2, Clark and Leifso et al. disclose the system of claim 1 above. In addition, Leifso et al. discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in an impedance of one or more of the plurality of circuits (column 9, line 41 – column 10, line 10).
Regarding claim 3, Clark and Leifso et al. disclose the system of claim 1 above. In addition, Clark discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in gain of one or more of the plurality of circuits (amplification factor of RF amplifier 108; column 4, lines 30-43).
Regarding claim 4, Clark and Leifso et al. disclose the system of claim 1 above. In addition, Clark discloses wherein the reduction in the power consumption from the battery so that the battery can last longer which if not inherent would be obvious to increase a time interval between required recharging of the battery (see Clark, column 1, lines 7-13).
Regarding claim 5, Clark (figures 1 and 2) disclose a control system to improve a power dissipation from a battery in a receiver of a wireless transceiver of a battery powered portable device (100), the system comprising: a wireless receiver (see figure 1) in the wireless transceiver of the portable device configured to receive a wireless signal (signal to detector 126), having a desired signal and an interferer signal (wireless received signal 127 including desired signal and interferer signal; column 2, line 66 -column 3, line 6), the wireless receiver comprising a plurality of circuits including a signal path comprising at least an amplifier (108), a filter (120), and a mixer (110), and wherein the wireless transceiver comprises at least a circuit configured to determine a signal strength of the interferer signal (detector 126); wherein the wireless receiver is designed to function under a worst-case operating condition with a worst-case power dissipation (see Table 1, line 2 where Desired Signal Quality is Low, Received Signal Strength is High and Operating Mode is High Current; and figure 2, steps 200, 202, 208 and 210, High Current Operating Mode; column 5, lines 19-37); wherein one or more of the plurality of circuits in the receiver signal path is configured to enable power dissipation control by dynamically varying a gain, reducing the power dissipation of one or more of the plurality of circuits in the receiver signal path responsive to a better than worst case operating condition (figure 2, Steps 200, 202, 204 and 206) and wherein the dynamically varying the gain results in a corresponding change, reducing the power consumption (Low Current Operating Mode) from the battery of wireless device when the operating condition is better than worst case (Step 202 when Received Signal including interference signal is Low which is better than the worst-case when the interference signal is High; column 4, line 67 – column 5, line 18). Clark discloses the power dissipation control circuit adjusts the gain (amplifying factor, current drain) of the one or more circuit (RF amplifier 108) but does not explicitly disclose causing a bias current to be dynamically adjusted. However, Leifso et al. (figure 4) disclose adjusting a gain of the one or more circuit (an amplifier) by adjusting bias current (column 6, line 26 – column 8, line 15). Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention was made to adapt the teaching of adjusting the bias current of the one or more circuit of Leifso et al. to the system of Clark as a system design preference for serving the same function as to dynamically adjust the current drain of the one or more circuit in the receiver for reducing battery power consumption.
Regarding claim 6, Clark and Leifso et al. disclose the system of claim 5 above. In addition, Leifso et al. discloses wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be increased to dynamically decrease the bias current (column 6, line 26 – column 8, line 15; and column 9, line 41 – column 10, line 10).
Regarding claim 7, Clark and Leifso et al. disclose the system of claim 5 above. In addition, Leifso et al. discloses wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be varied to dynamically vary the bias current (column 6, line 26 – column 8, line 15; and column 9, line 41 – column 10, line 10).
Regarding claim 8, Clark and Leifso et al. disclose the system of claim 5 above. In addition, Clark discloses wherein a gain of one or more of the plurality of circuits of the wireless receiver is configured to be changed to dynamically vary the bias current (amplification factor of RF amplifier 108; column 4, lines 30-43).
Regarding claim 9, Clark and Leifso et al. disclose the system of claim 5 above. In addition, Clark discloses wherein reducing a power consumption from the battery so that the battery can last longer which if not inherent would be obvious to increase a time interval between required recharging of the battery (see Clark, column 1, lines 7-13).
Regarding claim 10, Clark (figures 1 and 2) disclose a system of controlling the power consumption from a battery of a wireless receiver (100), of a battery-operated transceiver comprising a plurality of circuits, wherein the plurality of circuits comprises at least a signal path and the plurality of circuits are designed to function at a worst-case operating condition (see Table 1, line 2 where Desired Signal Quality is Low, Received Signal Strength is High and Operating Mode is High Current; and figure 2, steps 200, 202, 208 and 210), wherein the receiver operates with a maximum power dissipation (High Current Mode) resulting in maximum power consumption from the battery, wherein to control the power consumption, the system: receives a signal (signal to detector 126) comprising a desired signal and an interferer signal by the receiver (wireless received signal 127 including desired signal and interferer signal; column 2, line 66 -column 3, line 6), and determines at least a signal strength by at least a circuit of the receiver (detector 126); determines a relative strength of the desired signal and the interferer signal (Step 202, determine a relative strength of Received Signal 127 from detector 126 including the Desired Signal and the Interferer Signal); and responds to a change in the relative strength of the desired signal and the interferer signal (Step 202 when the relative strength of the Received Signal is Low) by dynamically adjusting a gain of one or more of the circuits of the receiver when the receiver is functioning at a better than worst case operating condition (figure 2, Steps 200, 202, 204 and 206; in Step 202 when Received Signal including Desired Signal and Interference Signal is Low which is better than the worst-case when the Received Signal including Desired Signal and Interference Signal is High). Clark discloses the power dissipation control circuit adjusts the gain (amplifying factor, current drain) of the one or more circuit (RF amplifier 108) but does not explicitly disclose causing a bias current to be dynamically adjusted. However, Leifso et al. (figure 4) disclose adjusting a gain of the one or more circuit (an amplifier) by adjusting bias current (column 6, line 26 – column 8, line 15). Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention was made to adapt the teaching of adjusting the bias current of the one or more circuit of Leifso et al. to the system of Clark as a system design preference for serving the same function as to dynamically adjust the current drain of the one or more circuit in the receiver for reducing battery power consumption.
Regarding claim 11, Clark and Leifso et al. disclose the system of claim 10 above. In addition, Clark discloses wherein a bias current of one or more of the circuits in the receiver signal path is dynamically adjusted to result in a reduction in power dissipation in the wireless receiver and a corresponding reduction in the power consumption from the battery (column 1, lines 7-13).
Regarding claim 12, Clark and Leifso et al. disclose the system of claim 10 above. In addition, Leifso et al. discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in an impedance of one or more of the plurality of circuits of the wireless receiver (column 9, line 41 – column 10, line 10).
Regarding claim 13, Clark and Leifso et al. disclose the system of claim 10 above. In addition, Clark discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in gain of one or more of the plurality of circuits of the wireless receiver (amplification factor of RF amplifier 108; column 4, lines 30-43).
Regarding claim 14, Clark and Leifso et al. disclose the system of claim 10 above. In addition, Clark discloses wherein the reduction in the power consumption from the battery so that the battery can last longer which if not inherent would be obvious to increase a time interval between required recharging of the battery (see Clark, column 1, lines 7-13).
Regarding claim 15, Clark (figures 1 and 2) disclose a system for power dissipation control in a battery powered portable wireless communication device, comprising: a wireless receiver configured to receive a wireless signal (signal to detector 126) comprising a desired signal and an interferer (wireless received signal 127 including desired signal and interferer signal; column 2, line 66 -column 3, line 6),  the wireless receiver comprising a signal path comprising a plurality of circuits designed to operate under a worst-case operating condition when the signal strength of the desired signal is low and the signal strength of the interferer signal is high (see Table 1, line 2 where Desired Signal Quality is Low, Received Signal Strength is High and Operating Mode is High Current; and figure 2, steps 200, 202, 208 and 210), wherein the power drain from the battery is maximum (High Current Mode); wherein one or more of the plurality of circuits in the signal path is configured such that a bias current is configured to be dynamically adjusted as the received signal strengths of the desired and interferer signals vary during operation resulting in operating conditions that are better than the worst-case operating condition (figure 2, Steps 200, 202, 204 and 206; in Step 202 when Received Signal including Desired Signal and Interference Signal is Low which is better than the worst-case when the Received Signal including Desired Signal and Interference Signal is High) to control the power dissipation in the wireless receiver and to provide a corresponding reduction in a power consumption from the battery of the wireless communication device (Step 206, Low Current Mode; column 4, line 67 – column 5, line 18). Clark discloses the power dissipation control circuit adjusts the gain (amplifying factor, current drain) of the one or more circuit (RF amplifier 108) but does not explicitly disclose causing a bias current to be dynamically adjusted. However, Leifso et al. (figure 4) disclose adjusting a gain of the one or more circuit (an amplifier) by adjusting bias current (column 6, line 26 – column 8, line 15). Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention was made to adapt the teaching of adjusting the bias current of the one or more circuit of Leifso et al. to the system of Clark as a system design preference for serving the same function as to dynamically adjust the current drain of the one or more circuit in the receiver for reducing battery power consumption.
Regarding claim 16, Clark and Leifso et al. disclose the system of claim 15 above. In addition, Leifso et al. discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in an impedance of one or more of the plurality of circuits of the wireless receiver (column 9, line 41 – column 10, line 10).
Regarding claim 17, Clark and Leifso et al. disclose the system of claim 15 above. In addition, Clark discloses wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in gain of one or more of the plurality of circuits of the wireless receiver (amplification factor of RF amplifier 108; column 4, lines 30-43).
Regarding claim 18, Clark and Leifso et al. disclose the system of claim 15 above. In addition, Clark discloses wherein operating conditions that are better than the worst- case operating condition result when the received signals vary to increase the relative strength of the desired signal with respect to the interferer signal during operation (see Table 1, line 3 where Desired Signal Quality is High, Received Signal Strength is Low and Operating Mode is Low Current).
Regarding claim 19, Clark and Leifso et al. disclose the system of claim 15 above. In addition, Clark discloses wherein the reduction in the power consumption from the battery so that the battery can last longer which if not inherent would be obvious to increase a time interval between required recharging of the battery (see Clark, column 1, lines 7-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 10, 11, and 13-16 of U.S. Patent No. 11,129,097. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are anticipated by claims 1, 3, 4, 7, 10, 11, and 13-16 of U.S. Patent No. 11,129,097.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including a system for power dissipation reduction in a portable communication device, the system comprising: a battery powered portable wireless communication device, the wireless communication device comprising: a battery configured to supply power for the wireless communication device; a wireless receiver configured to receive a wireless signal, wherein the wireless signal has a desired signal and an interferer signal, the wireless receiver having a plurality of circuits that includes circuits in a receiver signal path, the plurality of circuits designed to operate under a worst-case operating condition where the corresponding power drain from the battery is a maximum, thereby consuming maximum power from the battery; and a monitoring circuit associated with the wireless device configured to monitor the signal strength of the interferer signal, wherein a power dissipation control circuit in the wireless receiver causes a bias current to be dynamically adjusted in one or more of the circuits in the receiver signal path as the monitored signal strength of the interferer signal varies during operation when the operating condition is better than the worst-case operating condition, enabling a power dissipation reduction in the wireless receiver, providing a corresponding reduction in a power consumption from the battery of the wireless communication device.
Regarding claim 2 of the present application, claim 4 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in an impedance of one or more of the plurality of circuits.
Regarding claim 3 of the present application, claim 3 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in gain of one or more of the plurality of circuits.
Regarding claim 4 of the present application, claim 1 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein the reduction in the power consumption from the battery increases a time interval between required recharging of the battery.
Regarding claim 5 of the present application, claim 1 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including a control system to improve a power dissipation from a battery in a receiver of a wireless transceiver of a battery powered portable device, the system comprising: a wireless receiver in the wireless transceiver of the portable device configured to receive a wireless signal having a desired signal and an interferer signal, the wireless receiver comprising a plurality of circuits including a signal path comprising at least an amplifier, a filter, and a mixer, and wherein the wireless transceiver comprises at least a circuit configured to determine a signal strength of the interferer signal; wherein the wireless receiver is designed to function under a worst-case operating condition with a worst-case power dissipation, wherein one or more of the plurality of circuits in the receiver signal path is configured to enable power dissipation control by dynamically varying a bias current, reducing the power dissipation of one or more of the plurality of circuits in the receiver signal path responsive to a better than worst case operating condition, and wherein the dynamically varying the bias current results in a corresponding change, reducing the power consumption from the battery of wireless device when the operating condition is better than worst case.
Regarding claim 6 of the present application, claim 4 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be increased to dynamically decrease the bias current.
Regarding claim 7 of the present application, claim 4 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be varied to dynamically vary the bias current.
Regarding claim 8 of the present application, claim 3 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein a gain of one or more of the plurality of circuits of the wireless receiver is configured to be changed to dynamically vary the bias current.
Regarding claim 9 of the present application, claim 1 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein reducing a power consumption from the battery increases a time interval between required recharging of the battery.
Regarding claim 10 of the present application, claims 7 and 11 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including a system of controlling the power consumption from a battery of a wireless receiver, of a battery-operated transceiver comprising a plurality of circuits, wherein the plurality of circuits comprises at least a signal path and the plurality of circuits are designed to function at a worst-case operating condition, wherein the receiver operates with a maximum power dissipation resulting in maximum power consumption from the battery, wherein to control the power consumption, the system: receives a signal comprising a desired signal and an interferer signal by the receiver and determines at least a signal strength by at least a circuit of the receiver; determines a relative strength of the desired signal and the interferer signal; and responds to a change in the relative strength of the desired signal and the interferer signal by dynamically adjusting a bias current of one or more of the circuits of the receiver when the receiver is functioning at a better than worst case operating condition.
Regarding claim 11 of the present application, claim 11 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein a bias current of one or more of the circuits in the receiver signal path is dynamically adjusted to result in a reduction in power dissipation in the wireless receiver and a corresponding reduction in the power consumption from the battery.
Regarding claim 12 of the present application, claim 10 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein a bias current is dynamically adjusted by changing an impedance of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 13 of the present application, claim 11 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein a bias current is dynamically adjusted by changing a gain of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 14 of the present application, claims 7 and 11 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein controlling power dissipation of the wireless receiver reduces a power consumption from the battery and increases a time interval between required recharging of the battery.
Regarding claim 15 of the present application, claim 13 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including a system for power dissipation control in a battery powered portable wireless communication device, comprising: a wireless receiver configured to receive a wireless signal comprising a desired signal and an interferer, the wireless receiver comprising a signal path comprising a plurality of circuits designed to operate under a worst-case operating condition when the signal strength of the desired signal is low and the signal strength of the interferer signal is high, wherein the power drain from the battery is maximum; wherein one or more of the plurality of circuits in the signal path is configured such that a bias current is configured to be dynamically adjusted as the received signal strengths of the desired and interferer signals vary during operation resulting in operating conditions that are better than the worst-case operating condition to control the power dissipation in the wireless receiver and to provide a corresponding reduction in a power consumption from the battery of the wireless communication device.
Regarding claim 16 of the present application, claim 13 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein the bias current is dynamically adjusted by changing an impedance of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 17 of the present application, claim 16 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein the bias current is dynamically adjusted by changing a gain of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 18 of the present application, claims 14 and 15 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein operating conditions that are better than the worst- case operating condition result when the received signals vary to increase the relative strength of the desired signal with respect to the interferer signal during operation.
Regarding claim 19 of the present application, claim 13 of U.S. Patent No. 11,129,097 anticipates all the claimed limitation including wherein reduction in power consumption from the battery increases a time interval between required recharging of the battery.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9, 14-17, 19 and 21 of U.S. Patent No. 10,524,202. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are anticipated by claims 7-9, 14-17, 19 and 21 of U.S. Patent No. 10,524,202.
Regarding claim 1 of the present application, claim 7 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including a system for power dissipation reduction in a portable communication device, the system comprising: a battery powered portable wireless communication device, the wireless communication device comprising: a battery configured to supply power for the wireless communication device; a wireless receiver configured to receive a wireless signal, wherein the wireless signal has a desired signal and an interferer signal, the wireless receiver having a plurality of circuits that includes circuits in a receiver signal path, the plurality of circuits designed to operate under a worst-case operating condition where the corresponding power drain from the battery is a maximum, thereby consuming maximum power from the battery; and a monitoring circuit associated with the wireless device configured to monitor the signal strength of the interferer signal, wherein a power dissipation control circuit in the wireless receiver causes a bias current to be dynamically adjusted in one or more of the circuits in the receiver signal path as the monitored signal strength of the interferer signal varies during operation when the operating condition is better than the worst-case operating condition, enabling a power dissipation reduction in the wireless receiver, providing a corresponding reduction in a power consumption from the battery of the wireless communication device.
Regarding claim 2 of the present application, claims 8 and 9 of U.S. Patent No. 10,524,202 anticipate all the claimed limitation including wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in an impedance of one or more of the plurality of circuits.
Regarding claim 3 of the present application, claim 7 of U.S. Patent No. 10,524,202anticipates all the claimed limitation including wherein the power dissipation control circuit is configured to dynamically adjust the bias current at least in part by a change in gain of one or more of the plurality of circuits.
Regarding claim 4 of the present application, claim 7 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein the reduction in the power consumption from the battery increases a time interval between required recharging of the battery.
Regarding claim 5 of the present application, claim 14 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including a control system to improve a power dissipation from a battery in a receiver of a wireless transceiver of a battery powered portable device, the system comprising: a wireless receiver in the wireless transceiver of the portable device configured to receive a wireless signal having a desired signal and an interferer signal, the wireless receiver comprising a plurality of circuits including a signal path comprising at least an amplifier, a filter, and a mixer, and wherein the wireless transceiver comprises at least a circuit configured to determine a signal strength of the interferer signal; wherein the wireless receiver is designed to function under a worst-case operating condition with a worst-case power dissipation, wherein one or more of the plurality of circuits in the receiver signal path is configured to enable power dissipation control by dynamically varying a bias current, reducing the power dissipation of one or more of the plurality of circuits in the receiver signal path responsive to a better than worst case operating condition, and wherein the dynamically varying the bias current results in a corresponding change, reducing the power consumption from the battery of wireless device when the operating condition is better than worst case.
Regarding claim 6 of the present application, claim 15 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be increased to dynamically decrease the bias current.
Regarding claim 7 of the present application, claim 15 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein an impedance of one or more of the plurality of circuits of the wireless receiver is configured to be varied to dynamically vary the bias current.
Regarding claim 8 of the present application, claim 14 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein a gain of one or more of the plurality of circuits of the wireless receiver is configured to be changed to dynamically vary the bias current.
Regarding claim 9 of the present application, claim 14 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein reducing a power consumption from the battery increases a time interval between required recharging of the battery.
Regarding claim 10 of the present application, claim 16 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including a system of controlling the power consumption from a battery of a wireless receiver, of a battery-operated transceiver comprising a plurality of circuits, wherein the plurality of circuits comprises at least a signal path and the plurality of circuits are designed to function at a worst-case operating condition, wherein the receiver operates with a maximum power dissipation resulting in maximum power consumption from the battery, wherein to control the power consumption, the system: receives a signal comprising a desired signal and an interferer signal by the receiver and determines at least a signal strength by at least a circuit of the receiver; determines a relative strength of the desired signal and the interferer signal; and responds to a change in the relative strength of the desired signal and the interferer signal by dynamically adjusting a bias current of one or more of the circuits of the receiver when the receiver is functioning at a better than worst case operating condition.
Regarding claim 11 of the present application, claim 17 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein a bias current of one or more of the circuits in the receiver signal path is dynamically adjusted to result in a reduction in power dissipation in the wireless receiver and a corresponding reduction in the power consumption from the battery.
Regarding claim 12 of the present application, claim 17 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein a bias current is dynamically adjusted by changing an impedance of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 13 of the present application, claim 16 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein a bias current is dynamically adjusted by changing a gain of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 14 of the present application, claim 16 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein controlling power dissipation of the wireless receiver reduces a power consumption from the battery and increases a time interval between required recharging of the battery.
Regarding claim 15 of the present application, claim 19 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including a system for power dissipation control in a battery powered portable wireless communication device, comprising: a wireless receiver configured to receive a wireless signal comprising a desired signal and an interferer, the wireless receiver comprising a signal path comprising a plurality of circuits designed to operate under a worst-case operating condition when the signal strength of the desired signal is low and the signal strength of the interferer signal is high, wherein the power drain from the battery is maximum; wherein one or more of the plurality of circuits in the signal path is configured such that a bias current is configured to be dynamically adjusted as the received signal strengths of the desired and interferer signals vary during operation resulting in operating conditions that are better than the worst-case operating condition to control the power dissipation in the wireless receiver and to provide a corresponding reduction in a power consumption from the battery of the wireless communication device.
Regarding claim 16 of the present application, claim 19 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein the bias current is dynamically adjusted by changing an impedance of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 17 of the present application, claim 19 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein the bias current is dynamically adjusted by changing a gain of one or more of the plurality of circuits of the wireless receiver.
Regarding claim 18 of the present application, claim 21 of U.S. Patent No. 10,524,202 anticipate all the claimed limitation including wherein operating conditions that are better than the worst-case operating condition result when the received signals vary to increase the relative strength of the desired signal with respect to the interferer signal during operation.
Regarding claim 19 of the present application, claim 19 of U.S. Patent No. 10,524,202 anticipates all the claimed limitation including wherein reduction in power consumption from the battery increases a time interval between required recharging of the battery.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okanobu (US 5,020,147) discloses a receiver including mixers, local oscillator, phase shifters, combiner and IF filter all are formed on a single integrated circuit chip.
Park (US 5,995,853) teaches a radio transceiver system using the same frequency includes a power control circuit which can prevent a sensitivity of the receiver from being lowered due to the carrier radiated from the transmitter, and finely control the power.
Yamawaki et al. (US 7,076,231) disclose a receiver apparatus used in a mobile communication system such as a portable telephone with reduced power consumption according to the reception signal level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645